Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed July 02, 2021 amends claims 1-2 and 4-20. Claim 3 cancelled. Claims 1-2 and 4-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talis (US 2009/0040036 A1) (hereinafter Talis) in view of Rao (US 2012/0050021 A1) (hereinafter Rao).

               Regarding claim 1, Talis discloses a device (Fig. 1A, para 0019, vehicle alarm system for alerting occupants when passenger left unattended in vehicle), comprising: 
	a printed circuit board (para 059, FIG. 5B, alerting device 501 placed, para 045, alarm system 100 includes circuit 110, timer circuit 112, and audio player 114 within the vehicle (i.e., alerting device in a circuit board));
an audio sensor coupled to the printed circuit board and configured to detect an adult voice and a child voice (paragraph 003, vehicular warning system indicating presence of an occupant, and that includes both audio and visual indications of presence of infant within vehicle); 
a motion sensor configured to detect whether the vehicle is in a still state (paragraph 010, motion detector transmits and detects motion of automobile, paragraph 0061, FIGS. 7 and 8, while vehicle is in motion (i. e., indicating movement of vehicle), i. e., indicating movement of vehicle or not), paragraph 0022, t method of signage for alerting occupants of other vehicles that a young person, such as a child, is present in a moving vehicle (i. e., sensing movement), paragraph 0012, system addressing presence of an infant in a vehicle that is not running, while allowing some time to pass before an alarm sounds, After a predetermined period of time, system provides an alarm that is both audibly and visually alerting individuals); and 
process sensor data to determine that a child is present in a passenger compartment of a vehicle in the still state without an adult in the passenger compartment (Fig. 1A, paragraph 0050, plurality of sensors to indicate presence of individual within vehicle, paragraph 003, vehicle warning and alarm system, and method of signage, that includes both audio and visual indications of the presence of a young person, such as an infant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time, paragraph 0016, alerting occupants when an infant is left unattended on a child seat within a vehicle and signal activating a visual alerting device and a speaker if buckle is engaged for pre-determined time period after vehicle ignition is turned off). 
Talis specifically fails to disclose a processing circuit coupled to the printed circuit board and coupled to the audio and motion sensors, which in operation processes sensor data of the audio and motion sensors; and processes the sensor data of the audia sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the child’s   voice.
In analogous art, Rao discloses a processing circuit coupled to the printed circuit board and coupled to the audio and motion sensors, which in operation processes sensor data of the audio and motion sensors (paragraph 12, motion processor that used in an occupant detection system, para 028-029, Motion processor 32 receives electrical signals and determine whether any detected vibration is caused by a human being in any of seating positions, Sound processor 46 receives signals output by the one or more microphones 22 and determine whether any detected sound is caused by a human or animal occupant in the passenger compartment); and 
processes the sensor data of the audia sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the child’s   voice (para 029, sound  signal converted into digital data  and use frequency domain and time domain signatures of occupants for detection decision-making, Abstract, Sound detection and analysis used to identify sounds characteristic of human (young child) or a non-human animal (a pet) and thereby verify a child or pet is present, claim 14, analyzing detected sound  by neural network trained to identify vocal patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Rao to determines characteristic of an object in environment based on presence of an object in environment, type of object in the, position of an object in environment, motion of an object in environment and velocity of object in the environment [Rao, para 51].
Regarding claim 2, Talis fails to disclose the device of claim 1 wherein the audio sensor is configured to detect sound characteristic of a cry of the child in one or more of a time domain or a frequency domain. 
In analogous art, Rao discloses the device of claim 1 wherein the audio sensor is configured to detect sound characteristic of a cry of the child in one or more of a time domain or a frequency domain (para 029, sound  signal converted into digital data  and use frequency domain and time domain signatures of occupants for detection decision-making, para 051, signals output by microphone(s) 22 is used to determine detected sound is characteristic of sounds made by a human or a pet animal and as in FIG. 4, processing steps include frequency domain and time domain analysis, and/or rule-based classification algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Rao to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Rao, paragraph 051].
Regarding claim 4, Talis fails to disclose the device according to claim 1 wherein the audio sensor is configured to detect a sound characteristic pattern of the adult voice in one or more of a time domain or a frequency domain. 
In analogous art, Rao discloses the device according to claim 1 wherein the audio sensor is configured to detect a sound characteristic pattern of the adult voice in one or more of a time domain or a frequency domain (para 08, analyzing detected sound to determine whether it is characteristic of vocal sounds make by a human or non-human animal, and generating an alert when it is determined detected sound indicates presence of a human or non-human animal, para 051, signals output by microphone(s) 22 is used to determine detected sound is characteristic of sounds made by a human or a pet animal and as in FIG. 4, processing steps include frequency domain and time domain analysis, and/or rule-based classification algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to use different types of detector to generates an output signal indicative of absence of an object resized  as taught by Rao to track occupant based on motion of an object in environment and velocity of an object in the environment [Rao, paragraph 051].
Regarding claim 5, Talis fails to disclose the device of claim 1 wherein the processing circuit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the adult voice in the passenger compartment of the vehicle. 
In analogous art, Rao discloses the device of claim 1 wherein the processing circuit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the adult voice in the passenger compartment of the vehicle (para 051, signals output by microphone(s) 22 is used to determine detected sound is characteristic of sounds made by a human or a pet animal and as in FIG. 4, processing steps include frequency domain and time domain analysis, and/or rule-based classification algorithms, Abstarct, Sound detection and analysis identify sounds characteristic of a human (a young child,) or a non-human animal (a pet,) and verify that child or pet is present).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Rao to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Rao, paragraph 0180].
Regarding claim 6, Talis fails to discloses the device of claim 1 wherein the processing circuit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify that the sensor data does not contain the sound characteristic pattern of the adult voice in the passenger compartment of the vehicle. 
In analogous art, Rao discloses the device of claim 1 wherein the processing circuit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify that the sensor data does not contain the sound characteristic pattern of the adult voice in the passenger compartment of the vehicle (Abstarct, Sound detection and analysis identify sounds characteristic of a human (a young child,) or a non-human animal (a pet,) and verify that child or pet is present, para 08, analyzing detected sound to determine whether it is characteristic of vocal sounds make by a human or non-human animal, and generating an alert when it is determined detected sound indicates presence of a human or non-human animal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to use different types of detector to generates an output signal indicative of absence of an object resized  as taught by Rao to track occupant based on motion of an object in environment and velocity of an object in the environment [Rao, paragraph 0220].
Regarding claim 7, Talis fails to disclose the device according to claim 1 wherein the audio sensor is configured to detect a sound characteristic pattern of dog bark in one or more of a time domain or a frequency domain. 
In analogous art, Rao discloses the device according to claim 1 wherein the audio sensor is configured to detect a sound characteristic pattern of dog bark in one or more of a time domain or a frequency domain (para 051, signals output by microphone(s) 22 is used to determine detected sound is characteristic of sounds made by a human or a pet animal and as in FIG. 4, processing steps include frequency domain and time domain analysis, and/or rule-based classification algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Rao to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Rao, Abstract].
Regarding claim 8, Talis fails to disclose the device of claim 7 wherein the processing circuit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of a dog barking in the passenger compartment of the vehicle. 
In analogous art, Rao discloses the device of claim 7 wherein the processing circuit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of a dog barking in the passenger compartment of the vehicle (para 029, sound  signal converted into digital data  and use frequency domain and time domain signatures of occupants for detection decision-making, para 051, signals by microphone(s) 22 is used to determine detected sound is characteristic of sounds made by human or pet animal and as in FIG. 4, processing include frequency domain and time domain analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Rao to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Rao, Abstract].
Regarding claim 9, Talis discloses the device of claim 1 wherein the processing circuit is configured to analyze the sensor data of the audio sensor to determine temporal repeatability or a predominant frequency of an audio signal represented by the sensor data (paragraph 003, vehicular warning system indicating presence of occupant, and that includes both audio and visual indications of presence of young person). 
Regarding claim 10, Talis discloses the device of claim 1 wherein the audio sensor is configured to detect sound characteristic pattern of a noise in one or more of a time domain or a frequency domain (paragraph 0016, tools used to analyze a signal in the frequency domain, noises subtracted from signal). 
Regarding claim 11, Talis discloses the device of claim 10 wherein the processing circuit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the noise in the passenger compartment of the vehicle (paragraph 0048, removal of extraneous noise generated, extracting information from noise in non-stationary time series data, paragraph 0078, system use microphone listening for sounds, microwave sensor, an echocardiogram sensor, etc, paragraph 0146, analysis done to correlate the displacement amplitude to sound pattern). 
Regarding claim 12, Talis discloses the device of claim 11 wherein the processing circuit performs noise cancellation on the sensor data of the audio sensor in response to that the sound characteristic pattern of the noise being identified in the sensor data of the audio sensor (paragraph 0048, removal of extraneous noise generated, extracting information from noise in non-stationary time series data, para 0146, analysis done to correlate the displacement amplitude to sound pattern). 
Regarding claim 14, Talis discloses the device of claim 1, comprising a temperature sensor configured to detect a temperature signal indicative of a temperature in the vehicle, wherein the processing circuit is configured to process the temperature signal to determine a situation of danger as a function of the temperature (paragraph 0011, monitoring an interior temperature of vehicle and should both car seat be occupied and interior temperature reach pre-determined danger levels, an alarm triggered, paragraph 0013, notify and warn individual remains in vehicle after a pre-determined time depending upon external environmental conditions temperature). 
Regarding claim 15, Talis discloses the device of claim 14 wherein the processing circuit is configured to evolve in a state of the situation of danger from a first level of danger to a second level of danger in response to the processing of the temperature signal detecting presence of an environmental condition that is harmful for the child in the passenger compartment of the vehicle (para 0061, timer circuit starts to count for a predetermined period (i. e., time threshold) at step 714. At step 716, if it is again determined child is present in car, At step 718 the speaker is activated to transmit an audible sound to remind occupants that an infant or child may be in the vehicle, para 0011, monitoring an interior temperature of vehicle and should both car seat occupied and interior temperature reach pre-determined danger levels, an alarm will be triggered, para 0013, notify and warn that individual remains in vehicle after a pre-determined time depending upon external environmental conditions such as temperature). 
Regarding claim 16, Talis discloses a device installed in a vehicle (Fig. 1A, paragraph 0019, vehicle alarm system for alerting occupants when passenger left unattended in vehicle), comprising:
 an electronic detection circuit (para 059, FIG. 5B, alerting device 501 placed, para 045, alarm system 100 includes a relay circuit 110, a timer circuit 112, and an audio player 114 within the vehicle  (i.e., alerting device in electronic circuit)) including: 
an audio sensor that in operation senses a sound signal in a passenger compartment (para 003, warning system indicating presence of occupant, includes both audio and visual indications of presence of infant within vehicle); 
a movement sensor that in operation senses a movement signal indicating a movement state of the vehicle (paragraph 0050, sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not), paragraph 0022, alerting occupants of other vehicles that a young person, such as a child, is present in moving vehicle (i. e., sensing movement)); 
a processing circuit that in operation processes the sound, the movement, and the environmental signals to determine that a child is present in the passenger compartment of the vehicle in a non-movement state without an adult present in the passenger compartment at a same time and the environmental condition of the passenger compartment is harmful for the child (Fig. 1A, paragraph 0050, plurality of sensors to indicate presence of individual within vehicle, paragraph 003, vehicle warning and alarm system, and method of signage, that includes both audio and visual indications of the presence of a young person, such as an infant within a vehicle once an ignition of vehicle deactivated for a predetermined period of time, paragraph 0016, alerting occupants when an infant is left unattended on a child seat within vehicle and signal activating alerting and a speaker if buckle engaged for pre-determined time period after vehicle ignition turned off). 
Talis specifically fails to disclose an environmental sensor that in operation senses an environmental signal of an environmental condition of the passenger compartment; and 
a processing circuit coupled to the audio, movement and environmental sensors; and 
processes the sensor data of the audio sensor in one or more of the timedomain or the frequency domain to identity a sound characteristic pattern indicative of the child’s voice. 
In analogous art, Rao discloses an environmental sensor that in operation senses an environmental signal of an environmental condition of the passenger compartment (paragraph 12, motion processor that used in an occupant detection system); and 
a processing circuit coupled to the audio, movement and environmental sensors (para 028-029, Motion processor 32 receives signals and determine whether detected vibration is caused by a human being in any of seating positions, Sound processor 46 receives signals output by microphones 22 and determine whether detected sound is caused by human or animal occupant in passenger compartment); and
processes the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identity a sound characteristic pattern indicative of the child’s voice (para 029, sound  signal converted into digital data  and use frequency domain and time domain signatures of occupants for detection decision-making, Abstract, Sound detection and analysis used to identify sounds characteristic of human (young child) or a non-human animal (a pet) and verify a child or pet is present, claim 14, analyzing detected sound  by neural network trained to identify vocal patterns). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Rao to determines characteristic of an object in environment based on presence of an object in environment, type of object in the environment, position of an object in environment, motion of an object [Rao, Abstract].
Regarding claim 17, Talis discloses the device of claim 16 wherein the electronic detection circuit includes a printed circuit board that is attached to a child's seat in the passenger compartment (para 059, FIG. 5B, alerting device 501, para 045, alarm system 100 includes circuit 110, timer circuit 112, audio player 114 within vehicle) the audio sersor, the movernent sensor, and the environmental sensor are coupled to the printed circuit board. (paragraph 0011, monitoring an interior temperature of vehicle and should both car seat be occupied and interior temperature reach pre-determined danger levels, an alarm will be triggered, paragraph 0013, notify and warn that individual remains in vehicle). 
Regarding claim 18, Talis discloses a method (Fig. 1A, para 0019, alarm system for alerting occupants when passenger left unattended in vehicle), comprising: 
acquiring a sound-sensing signal in a passenger compartment of a vehicle (paragraph 003, vehicular warning system indicating presence of an occupant, and that includes both audio and visual indications of presence of infant within vehicle); 
acquiring a movement-sensing signal (paragraph 010, motion detector transmits and detects motion of automobile, paragraph 0061, FIGS. 7 and 8, while vehicle is in motion (i. e., indicating movement of vehicle), to alert drivers child is in vehicle, paragraph 0050, sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not), paragraph 0022, alerting occupants of other vehicles young person, such as a child, is present in a moving vehicle (i. e., sensing movement, Fig. 1A, paragraph 0050, plurality of sensors to indicate presence of individual within vehicle, paragraph 003, vehicle warning and alarm system, and method of signage, that includes both audio and visual indications of the presence of a young person, such as an infant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time, paragraph 0016, alerting occupants when an infant is left unattended on a child seat within a vehicle and signal activating a visual alerting device and a speaker if buckle is engaged for pre-determined time period after vehicle ignition is turned off);
determining that the movemert-sensing signal is indicative of a non-movement state of the vehicle (paragraph 010, motion detector transmits and detects motion of automobile, paragraph 0061, FIGS. 7 and 8, while vehicle is in motion (i. e., indicating movement of vehicle), to alert drivers child is in vehicle, paragraph 0050, sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not); determining that the environmental sensing signal is indicative of a harmful condition in the passenger compartment for the child (paragraph 0012, system addressing presence of an infant in a vehicle that is not running, while allowing some time to pass before an alarm sounds, After a predetermined period of time, system provides an alarm that is both audibly and visually alerting individuals);
transmitting a communication indicative of the child being in the passenger compartment with no responsible person (Fig. 1A, paragraph 0050, plurality of sensors to indicate presence of individual within vehicle, paragraph 003, vehicle warning and alarm system, and method of signage, that includes both audio and visual indications of the presence of a young person, such as an infant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time, paragraph 0016, alerting occupants when an infant is left unattended on a child seat within a vehicle and signal activating a visual alerting device and a speaker if buckle is engaged for pre-determined time period after vehicle ignition is turned off). 
Talis specifically fails to disclose acquiring an environmental-sensing signal in the passenger compartment of the vehicle; 
detecting a child is in the passenger compartment and no responsible persan is in the passenger compartment of the vehicle by evaluating the sound sensing signals in one or more ofthe time domain or the frequency domain.
In analogous art, Rao discloses acquiring an environmental-sensing signal within the passenger compartment of the vehicle (para 0217, processor 102 determines object in environment and presence of object in environment, type of object in environment, position of an object in environment, motion of object in environment and velocity of object in environment); and
detecting a child is in the passenger compartment and no responsible persan is in the passenger compartment of the vehicle by evaluating the sound sensing signals in one or more ofthe time domain or the frequency domain (para 029, sound  signal converted into digital data  and use frequency domain and time domain signatures of occupants for detection decision-making, Abstract, Sound detection and analysis used to identify sounds characteristic of human (young child) or a non-human animal (a pet) and thereby verify a child or pet is present, claim 14, analyzing detected sound  by neural network trained to identify vocal patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Rao to determines characteristic of an object in environment based on presence of an object in environment, type of object in the environment, position of an object in environment, motion of an object [Rao, Abstract].
Regarding claim 19, Talis discloses the method of claim 18 wherein the processing the sound-sensing signal includes processing the sound-sensing signal in one or more of a time domain and a frequency domain to identify a sound characteristic pattern indicative of the child crying in the vehicle (paragraph 0012, system addressing presence of an infant in a vehicle that is not running, while allowing some time to pass before an alarm sounds, After a predetermined period of time, provides an alarm that is both audibly and visually capable of alerting individuals) and to identify a sound characteristic of adult speech is not contained in the sound signal (paragraph 0016, tools used to analyze signal in frequency domain, noises subtracted from signal). 
Regarding claim 20, Talis discloses the method of claim 18 wherein the processing the sound-sensing signal includes processing the sound-sensing signal in one or more of a time domain and a frequency domain to identify a sound characteristic pattern indicative of the movement state of the vehicle (paragraph 0050, sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not), paragraph 0022, alerting occupants of other vehicles that a young person, such as a child, is present in moving vehicle (i. e., sensing movement)). 

6.       Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Talis (US 2009/0040036 A1) (hereinafter Talis) in view of Rao (US 2012/0050021 A1) (hereinafter Rao) and further in view of Piirainen (US 2006/0251293A1) (hereinafter Piirainen).

Regarding claim 13, Talis and Rao fails to discloses the device of claim 1 wherein the movement sensor includes a MEMS accelerometer sensor and a MEMS gyroscope sensor configured to detect a linear-acceleration signal and an angular-acceleration signal of the vehicle, and the processing circuit is configured to process the linear-acceleration signal and an angular-acceleration signal to identify patterns indicative of a movement state or the still state of the vehicle. 
In analogous art, Piirainen discloses the device of claim 1 wherein the movement sensor includes a MEMS accelerometer sensor and a MEMS gyroscope sensor configured to detect a linear-acceleration signal and an angular-acceleration signal of the vehicle, and the processing circuit is configured to process the linear-acceleration signal and an angular-acceleration signal to identify patterns indicative of a movement state or the still state of the vehicle (paragraph 0217, processor 102 determines object in environment and presence of an object in environment, type of object in environment, position of an object in environment, the motion of an object in environment and velocity of an object in environment, Fig. 9, paragraph 0172-0174, processing circuit 63 collects measured data, comprehensive occupant sensing system which involves a variety of different sensors, paragraph 228, acoustical system use laser systems, or MEMS based reflecting scanner, or other appropriate technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis and Rao to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Piirainen, paragraph 0180].
Response to Arguments
7.        Applicant's arguments filed July 02, 2021 have been fully considered but they are not persuasive. 
Double Patenting rejection withdrawn.
          On page 7, lines 21-25, and page 8, lines 1-7, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Talis teaches as in Fig. 1A, para 0019, vehicle alarm system for alerting occupants when passenger left unattended in vehicle [019] and as in FIG. 5B, alerting device 501 placed, and alarm system 100 includes circuit 110, timer circuit 112, and audio player 114 within the vehicle (i.e., alerting device in a circuit board) [045, 059], and FIGS. 7 and 8, while vehicle is in motion (i. e., indicating movement of vehicle), to alert drivers child is in vehicle [061] and sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not) [050] and, method of signage for alerting occupants of other vehicles that a young person, such as a child, is present in a moving vehicle (i. e., sensing movement) [022] and, system addressing presence of an infant in a vehicle that is not running, while allowing some time to pass before an alarm sounds, After a predetermined period of time, system provides an alarm that is both audibly and visually alerting individuals [012] and vehicle warning and alarm system, and method of signage, that includes both audio and visual indications of the presence of a young person, such as an infant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time [003] and, alerting occupants when an infant is left unattended on a child seat within a vehicle and signal activating a visual alerting device and a speaker if buckle is engaged for pre-determined time period after vehicle ignition is turned off [016] and
Rao teaches paragraph 12, motion processor that used in an occupant detection system [012] and, Motion processor 32 receives electrical signals and determine whether any detected vibration is caused by a human being in any of seating positions, Sound processor 46 receives signals output by the one or more microphones 22 and determine whether any detected sound is caused by a human or animal occupant in the passenger compartment [028-029] and Sound detection and analysis used to identify sounds characteristic of human (young child) or a non-human animal (a pet) and thereby verify a child or pet is present [Abstract] and, analyzing detected sound  by neural network trained to identify vocal patterns) [page 5, claim 14].
Thus, Talis (US 2009/0040036 A1) and Rao (US 2012/0050021 A1) and Piirainen (US 2006/0251293A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689